DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The Examiner acknowledges Applicant’s election of Species A.  Claims 5, 11, 16, & 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 26th, 2021.  The Examiner notes that Applicant’s response included Claim 19 in the species election, but in actuality, Claim 19 does not read upon elected Species A.  Claim 19 recites that the position of the vacuum pump is axially adjusted, but this limitation reads only upon non-elected Species B and C.  As such, the Examiner has also withdrawn Claim 19.  Therefore, Claims 1-4, 6-10, 12-15, 17-18, & 20 will be examined herein.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure 
The abstract of the disclosure is objected to because it contains legal phraseology therein (i.e. “comprises”).  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 3-4, 13, & 15-19 are objected to because of the following informalities:
Claim 3 is missing a period.
Claim 13, line 2 should read “within said vacuum pump”  
Claim 15, line 1 should read “an outlet of a vacuum chamber”
Claim 15, lines 2-3 should read “said outlet of said vacuum chamber”
Claim 17, lines 2-3 should read “to said vacuum pump”
Claim 17, line 4 should read “gas can pass from the vacuum chamber into said vacuum pump”
Claim 17, lines 5-6 should read “and said pump inlet such that gas cannot pass from said vacuum chamber to said vacuum pump”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 17, & 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14, lines 3-4 recite “said control circuitry being configured to control said relative axial position of said rotor and said stator in dependence upon a value of said signal”; this limitation renders the claim indefinite for multiple reasons.  At the outset, Claim 14 recites the limitation "said relative axial position of said rotor and said stator".  There is insufficient antecedent basis for this limitation in the claim.  A review of Claim 1 (from which Claim 14 depends) shows that the only “axial position” recited relates to the axial position of the recited “plate” so as to adjust the inlet conductance of the pump.  Given these facts, it becomes unclear whether Claim 14 is intending to 1) introduce an axial adjustment function for the rotor and stator or 2) refer back to the axial adjustment of the plate.  Applicant’s intent here cannot be discerned, rendering the claim indefinite.   For examination purposes, the Examiner has examined Claim 14 using the latter interpretation.
Claim 17, line 2 recites “a valve plate mounted on a different side of said vacuum chamber outlet to said pump”; it is not understood what arrangement is being required by this language, rendering the claim indefinite.  As far as the Examiner understands, Applicant’s invention can include a valve plate 12 mounted above the plate 24, and it appears that Applicant might be attempting to recite this arrangement within Claim 17.  However, such an arrangement is not clearly recited, and the Examiner can only guess at Applicant’s true intent here.  For examination purposes, the Examiner has interpreted Claim 17 as requiring the “valve plate” to be mounted above the “plate”.
Appropriate corrections are required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-8, 10, 12-13, 15, 17-18, & 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 0898081 to Miyamoto (attached herein).

    PNG
    media_image1.png
    960
    590
    media_image1.png
    Greyscale

	In regards to independent Claim 1, and with particular reference to Figure 1 shown immediately above, Miyamoto discloses:

(1)	A vacuum pump (Fig. 1; Abstract) comprising: at least one rotor (R); and a stator (S), an inlet (18) for receiving gas during operation; and an exhaust (49) for exhausting said gas; wherein said vacuum pump comprises a shaft (50) extending through said pump and comprising a plate (20) mounted on an end of said shaft towards said inlet (apparent in Fig. 1); said vacuum pump comprising control circuitry (five-axis active control”; see para. 15; see also actuator 54) 

In regards to Claim 2, said plate is configured to close said inlet at a predefined axial position (clearly seen in Fig. 1; see also paras. 14 & 17).
In regards to Claim 6, said vacuum pump comprises a turbo pump (Abstract; “turbomolecular pump”).
In regards to Claim 7, said vacuum pump comprises a turbo pump stage (40) backed by at least one further stage (48) (Fig. 1; paras. 15-16).
In regards to Claim 8, said at least one further stage comprises at least one of a drag and a regenerative stage (“evacuates gas by a drag effect”; para. 16).
In regards to Claim 10, said turbo pump stage and said at least one further stage are mounted on a same shaft (10) (Fig. 1).
In regards to Claim 12, said rotor and stator are mounted to be movable in an axial direction with respect to each other (via axial control of electromagnetic thrust bearings 30; “five-axis active control”; see para. 15).
In regards to Claim 13, said rotor is positioned within said pump via electro-magnetic bearings (30; para. 15), and said control circuitry is configured to control an axial position of said rotor by controlling a current supplied to electro-magnets associated with said bearings (“five-axis active control”; see para. 15).
Claim 15, Miyomoto further discloses a vacuum arrangement comprising an outlet for a vacuum chamber and a vacuum pump according to claim 1, said vacuum pump inlet being connected to said outlet for said vacuum chamber (paras. 2, 6, & 18, which all describe mounting the intake of the vacuum pump to an outlet of a vacuum chamber to be evacuated).
In regards to Claim 17, Miyomoto further discloses a valve plate (72; Figs. 5A-5C) mounted on a different side of said vacuum chamber outlet to said pump, said plate (76) and valve plate (72) being configured for relative axial movement between an open position where gas can pass from a vacuum chamber into said pump (as shown in Fig. 5A) and a closed position where said valve plate completely obscures at least one of said chamber outlet and pump inlet and gas cannot pass from said vacuum chamber to said pump (as shown in Fig. 5C) (see paras. 21-23).
In regards to Claim 18, the plate (76) is operable to move axially with respect to said chamber outlet to partially obscure said pump inlet by varying amounts and thereby vary said inlet conductance (as shown in Fig. 5B; see also paras. 21-23).
In regards to Claim 20, Miyamoto further discloses a method of controlling a pumping capacity of a vacuum pump according claim 1, said method comprising: setting an axial position of said plate in dependence upon a required inlet conductance (multiple axial position settings are shown in Fig. 1); determining a change of inlet conductance is required (para. 18); and setting a new axial position of said plate to provide a new required inlet conductance (para. 18).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto (applied above) in view of US 5,695,316 to Schutz et al.
In regards to Claim 9, Miyamoto discloses the vacuum pump of Claim 7, but does not further disclose that the at least one further stage comprises a Siegbahn stage, said rotor comprising at least one rotating plate and said stator comprising at least one fixed plate, a distance between said at least 
However, Schutz et al. (Schutz) discloses another turbomolecular vacuum pump assembly (Fig. 1) having two pump stages including a first turbomolecular pump stage (14, 15) followed by a second Siegbahn pump stage (16, 17), both stages being mounted to a common shaft (10), wherein the pump rotor (8) comprises at least one rotating plate (16) and the pump stator (4) comprises at least one fixed plate (17) which form the Siegbahn pump stage (Fig. 1; col. 3, lines 6-65).  Schutz discloses that such an arrangement provides a two stage friction vacuum pump having simplified assembly/disassembly and which provides high backing pressure so that the pump may be operated with small and cheap backing pumps (col. 1, lines 40-68).  Therefore, to one of ordinary skill desiring a two-stage vacuum pump with simplified assembly/disassembly, it would have been obvious to utilize the techniques disclosed in Schutz in combination with those seen in Miyamoto in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified Miyamoto’s second pump stage with the Siegbahn type stage taught in Schutz in order to obtain predictable results; those results being a two stage vacuum pump having simplified assembly/disassembly and which provides high backing pressure so that the pump may be operated with small and cheap backing pumps.  It is further noted that with such a combination, the distance between the at least one rotating plate and the at least one fixed plate would be dependent upon the relative axial position of said stator to said rotor (via Miyamoto’s thrust bearings 30).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto (applied above) in view of US 6,966,967 to Curry et al.
	In regards to Claim 14, Miyamoto discloses the vacuum pump according to Claim 1, but does not further disclose that the control circuitry comprises an input configured to receive a signal indicative of a 
	However, adjustment of a turbomolecular inlet valve based on pressure inputs is well known in the art, as shown by Curry et al. (Curry) (see Fig. 1; vacuum pump 140, intake valve 174, pressure sensor 175A, valve controller 176; col. 5, line 32-49 & col. 10, line 47 – col. 12, line 14; Fig. 7).  In these disclosures, Curry discloses monitoring internal pressure of the vacuum chamber via pressure sensor 175A in order to regulate the open/close state of the pump intake valve 174 as needed to ensure proper pressure within the vacuum chamber.  Therefore, to one of ordinary skill desiring a vacuum pump that reliably ensures a desired vacuum chamber pressure is maintained, it would have been obvious to utilize the techniques disclosed in Curry in combination with those seen in Miyamoto in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified Miyamoto’s control circuitry to utilize the pressure-based feedback control methodology of Curry (via a vacuum chamber pressure sensor 175a and associated pressure-based control algorithm) in order to obtain predictable results; those results being a vacuum apparatus that ensures a desired level of vacuum pressure within the evacuation chamber.

Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose vacuum pump as recited in Claim 1 and wherein the shaft comprises a rotor shaft, wherein the plate comprises a rotor plate being configured to rotate with a rotor of the vacuum pump.  .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see US 6,186,749 to Bouille, US 7,140,847 to Boger, & JP 2013-167207 to Kawasaki, all of which disclose turbomolecular pumps having adjustable intake valves.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772.  The examiner can normally be reached on Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC